MEMORANDUM **
John Edward Stoll appeals from the jury-trial conviction and 21-month sentence imposed for illegal possession of pseudoephedrine, in violation of 21 U.S.C. § 841(d)(2).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 *133(1967), counsel for Stoll has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. Stoll has filed a pro se supplemental brief. The government has filed notification that it does not intend to file an answering brief.
Our review of the briefs and record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.